Citation Nr: 1211236	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970 and from July 1972 to June 1974, including combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the claim on appeal.  In December 2007 and again in February 2010, the Board remanded the claim for additional development.  And, in November 2011, the Board requested a VHA medical expert opinion.  All requisite development has been accomplished and the Board shall now move forward with adjudication of the claim.

As discussed with particularity in the decision, below, the medical evidence establishes separate findings as to whether the Veteran has a hearing loss disability in the left ear and right ear.  For this reason, the Board recharacterized the issue in the case caption, above, from entitlement to service connection for bilateral hearing loss, to entitlement to service connection for left and right ear hearing loss separately.

As was noted in the previous Board Remand, the record raises claims for entitlement to service connection for bilateral tinnitus and for disequilibrium.  These claims have not been adjudicated by the RO; therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Medical evidence of record shows that the Veteran has a current hearing loss disability in the left ear that is as likely as not a result of acoustic trauma experienced during his active service.

2.  January 2005 Auditory Brainstem Response threshold search test revealed that the Veteran has 30 decibel hearing loss in the right ear, and there is otherwise no evidence in the record that the Veteran has had 40 decibel or greater auditory thresholds in the right ear at any time during the course of this appeal, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz at 26 decibels or greater, or speech recognition scores less than 94 percent.


CONCLUSIONS OF LAW

1.  Left sided hearing loss was incurred in active service.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2011).

2.  A right sided hearing  loss disability is not shown in the medical evidence of record.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in October 2003, January 2008 and February 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Board recognizes that not all notice was provided prior to the rating decision under appeal, but there is no suggestion in the evidence that the Veteran was harmed in any way by the delay.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, VA examination reports, and post-service outpatient records and lay statements.  The Board recognizes that not all service treatment records were located and associated with the claims folder.  However, the basis for the denial of the right ear hearing loss is the lack of existence of a current disability.  Because remote service treatment records will not lend support to the establishment of this fact, the Board finds that the Veteran is not harmed by the missing service treatment records.  The Board finds that all reasonable avenues for obtaining evidence in support of the Veterans claims have been investigated.  No further development of the record is necessary in order to fairly decide these claims.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Also see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran, because it does not require the establishment of a baseline before an award of service connection may be made.

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the Veteran contends that he has current bilateral hearing loss due to acoustic trauma during his combat service.  The Board recognizes that the Veteran is a combat Veteran and is service connected for disabilities related to shell fragment wounds.  VA undoubtedly concedes the Veteran's exposure to acoustic trauma in service.  The question is whether he has bilateral hearing loss as a result of that in-service acoustic trauma.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the question of whether the Veteran has hearing loss as defined by VA regulation has been developed with some difficulty over the course of time.

The service treatment records for the Veteran's second period of service from July 1972 to June 1974 have been formally found unavailable.  However, service treatment records for the first period of service are available for the Board's review and include the January 1969 entrance examination, which showed normal hearing, as well as February 1969 notes showing complaints of right ear hearing loss, although upon examination in February 1969, the Veteran's hearing was found to be within normal limits.  It was also normal at the time of the July 1970 separation examination.

In April 2004, shortly after the initial filing of his claim, the Veteran underwent a VA examination.  The examiner noted that the July 1970 separation examination revealed hearing within normal limits.  During the examination, the Veteran stated that his right ear was "all right," but that he had experienced hearing loss in his left ear since being hit by shrapnel in 1970.  Again, the Board notes that the Veteran is service-connected for shrapnel wounds residuals.  The examiner also noted in the report that, in addition to military acoustic trauma, the Veteran had also had noise exposure from working in construction.  The examiner stated the right ear had very mild hearing loss and that the left ear had profound loss, but the reverse Stenger Test suggested the two ears were similar. The examiner noted that the test results could not be used for rating purposes because the results were unreliable even after repeated counseling to the Veteran. 

A June 2004 private medical statement submitted by the Veteran noted that he suffered from profound neurosensory hearing loss of the left ear and that he has had no useful hearing in the left ear since 1970, when he received shrapnel wounds to the left side of his ear and face.  There was no notation of inconsistency in this report.

In January 2005, the Veteran was seen for an Auditory Brainstem Response (ABR) threshold search test due to the lack of consistent behavioral responses during previous testing.  The results were found to approximate 30 dB hearing loss in the right ear and 40 dB hearing loss in the left ear.  Thus, presuming these readings represent auditory threshold numbers, a hearing loss disability exists in the left ear, because there is a showing of auditory threshold of 40 dB, but not in the right ear, since the right ear is not shown to experience auditory threshold of 40 dB or greater.  38 C.F.R. § 3.385.

Later in 2005, the Veteran was again scheduled for VA audiological examination.  He, however, refused to see the scheduled examiner.  In a statement to the Board, he indicated that he would "not allow the VA to perform any further hearing tests on [him]."  The Veteran stated that the last provider who had conducted VA audiologic examination had placed pressure on the retained metallic fragment in the Veteran's neck near the left ear, resulting in severe pain.  

Another VA examination report dated in October 2009, largely discussing the Veteran's tinnitus, also reported that "despite repeated attempts and reinstruction, audiological test results were not suitable for rating purposes and were, therefore, not reported by the VA examiner.  Contralateral acoustic reflexes were absent at 4000 Hz and were present otherwise in the right ear, and could not be tested on the left side due to inability to maintain a seal.  Thus, again in this report, no audiological findings are shown.

Because there were inconsistencies reported and no firm finding of hearing loss as defined by 38 C.F.R. § 3.385, the Board in November 2011 requested an expert medical opinion from a VHA audiologist.  Specifically, the Board requested an opinion as to whether the results of the June 2004 private audiogram or the January 2005 ABR testing were sufficient to show a hearing loss disability for VA purposes.  If a disability was found, the audiologist was asked to report on the likelihood that it is due to in-service acoustic trauma.

A Medical Expert Opinion was submitted in January 2012.  The examiner reviewed the claims folder and summarized the Veteran's history.  The audiologist explained that because the June 2004 private report has no indication of bone conduction and speech testing, it did not meet the standard requirements of the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examination.  The audiologist, therefore, stated that she would not accept the June 2004 report for rating purposes.  The ABR testing performed in January 2005, however, was noted as having findings consistent with the February 1969 and July 1970 service treatment reports, and also was noted as an objective test to approximate hearing thresholds.  Because it is an objective test, the audiologist opined that it would be very difficult for the Veteran to misrepresent the findings.  Therefore, the audiologist deemed the ABR testing as acceptable.  The audiologist went on to report that although the Veteran's hearing remained clinically normal at the time of the July 1970 separation examination, a significant threshold shift (15 dB) was noted at 500 and at 1000 Hz in the left ear, and 15 dB decrease at 1000 Hz in the right ear, compared to the enlistment examination.  Therefore, the audiologist opined that the Veteran's "current hearing loss (as approximated by the ABR exam) IS at least as likely as not (50/50 probability) due to acoustic trauma in service."  

The Board, therefore, will use the ABR exam as the appropriate piece of evidence to determine the existence of a current hearing loss disability.  As noted above, the ABR findings show a left ear hearing loss disability, as hearing loss is defined in 38 C.F.R. § 3.385, but not a right ear hearing loss disability.  The Board does not deny that this record shows hearing loss in the right ear.  The right sided hearing loss, however, does not rise to the level of disability as is defined in 38 C.F.R. § 3.385, because there is no showing of auditory threshold at 40 decibels or greater.  Thus, the Board finds that a hearing loss disability exists in the left ear, but not the right ear.  For this reason, entitlement to service connection for right sided hearing loss must be denied, because there is no current disability as defined by VA regulation.  Because the medical evidence of record concludes that the Veteran does have a current left ear hearing loss disability that is as likely as not due to in-service acoustic trauma, service connection is warranted under 38 C.F.R. § 3.303 for hearing loss in the left ear.  The Veteran's appeal in this regard is, therefore, granted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


